                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                     AT PADUCAH
                            CIVIL ACTION NO. 5:18-CV-113-TBR


IN THE MATTER OF THE COMPLAINT OF SMITHLAND
TOWING & CONSTRUCTION, LLC, AS TITLE OWNER,
AND WRBM, LLC D/B/A WESTERN RIVERS BOAT
MANAGEMENT, INC. AS OPERATOR AND OWNER
PRO HAC VICE OF THE WILLIAM E. STRAIT, OFFICIAL NO. 270550,
FOR EXONERATION FROM OR LIMITATION OF LIABILITY

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on a Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(1) by Limitation Plaintiffs, Smithland Towing and Construction, LLC, WBRM,

LLC d/b/a/ Western Rivers Boat Management, Inc., and third party defendant, First Marine, LLC

(hereinafter, collectively “Movants”). [R. 105.] Claimant, Nakeetha Savoy, as foreign guardian

of her daughter, K.S., responded. [R. 124.] Movants replied. [R. 128.] Fully briefed, this matter

is ripe for adjudication. For the reasons stated herein, Movants’ Motion to Dismiss, [R. 105], is

DENIED.

       Also, Savoy filed contemporaneously with her Response a Motion for Leave to File

Amended Claims, [R. 122], and a Motion for Leave to File Amended Answer, [R. 123]. No

response to either motion was filed. For the reasons stated herein, Savoy’s Motion for Leave to

File Amended Claims, [R. 122], is GRANTED and Savoy’s Motion for Leave to File Amended

Answer, [R. 123], is GRANTED.

       In their Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1), Movants

argue that Savoy lacks the procedural capacity to bring a wrongful death suit as she is not the

personal representative of the deceased. [R. 105-1 at 3.] In her Response, Savoy clarifies that she

does not bring a wrongful death claim but an action for loss of consortium on behalf of her


                                                 1
daughter. [R. 124 at 3.] Savoy cites Kentucky case law in support of the assertion that “Kentucky

recognizes the right of foreign (non-resident) guardian to bring actions on behalf of non-resident

minor children in Kentucky.” [Id. at 4.] Furthermore, in order to ensure her ability to file K.S.’s

claim for loss of consortium and her answer, Savoy moves to amend her claim and answer “to

include her status as the authorized foreign guardian of the minor child K.S.” [Id. at 5.] On May

2, 2019, the Marshall County District Court authorized Savoy as the foreign guardian of K.S. [R.

124-1.] In their Reply, Movants do not dispute Savoy’s ability to file an action for loss of

consortium rather than a wrongful death claim. [R. 128.] Also, no response has been filed

disputing Savoy’s motions to amend her claim and answer. Therefore, Movants’ Motion to

Dismiss, [R. 105], is DENIED. Furthermore, Savoy’s Motion for Leave to File Amended

Claims, [R. 122], is GRANTED and Savoy’s Motion for Leave to File Amended Answer, [R.

123], is GRANTED.

                                          CONCLUSION

       For the foregoing reasons, IT IS ORDERED:

   1) Movants’ Motion to Dismiss, [R. 105], is DENIED;

   2) Savoy’s Motion for Leave to File Amended Claims, [R. 122], is GRANTED; and

   3) Savoy’s Motion for Leave to File Amended Answer, [R. 123], is GRANTED.

       IT IS SO ORDERED.




                                     June 17, 2019


cc: Counsel of Record



                                                     2
